Case 3:11-cv-05479-PGS-LHG Document 594 Filed 06/20/19 Page 1 of 5 PageID: 10938



                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                              (609) 989-0508

          CHAMBERS OF                                                Clarkson Fisher Building and
         PETER G. SHERIDAN                                                  U.S. Courthouse
            JUDGE                                                        402 East State Street
                                                                            Trenton, NJ 08608


 TO:             Counsel of Record

 FROM:           Peter U. Sheridan,

 DATE:           June 20, 2019

 RE:             In Re: Effexor XR Antitrust Ligiation
                 1 1-cv-5479 (PUS)
                 Proposed Form of Order Appointing Discovery Master



         Please find enclosed a draft of a proposed form of Order appointing a Discovery Master.

 This proposed Order is different than the one submitted by the parties on May 29, 2019 (ECF No.

 591).

         Please review same and submit comments within one week. I request that the parties

 confer, and submit a single draft of any changes or comments.

         Thank you.
Case 3:11-cv-05479-PGS-LHG Document 594 Filed 06/20/19 Page 2 of 5 PageID: 10939
                                                DRAFT


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 IN RE: EFFEXOR XR ANTITRUST
 LITIGATION                                          Lead case: 3:1 1-cv-05479 (PGS) (LHG)

 This document relates to:                          DRAFT
                                                    ORDER APPOINTING
 All Actions                                        DISCOVERY MASTER




         WHEREAS, this matter comes before the Court regarding appointment of a special

discovery master in this litigation. Pursuant to Federal Rule of Civil Procedure 78, no oral

argument was heard; and

         WHEREAS, “courts in this Circuit have appointed special masters to oversee and

facilitate complicated and contentious discovery.” Luppino v. Mercedes Benz USA, LLC, No.

2:09—CV—05582 (DMC), 2013 WL 5025229, at *3 (D.N.J. Sept. 11, 2013) (citing Grider v.

Keystone Health Plan Cent., Inc., No. 2:01-cv-05641 (JKG) (E.D. Pa. Aug. 25, 2005, ECF No.

373); Williams v. BASF Catalysts, LLC, No. 11:1754 (iLL) 2017 WL 4220282 at * 1 (D.N.J. Sept.

21, 2017); and

         WHEREAS, the Court finds that, given the history of this matter, and, in particular,

considering the breadth of the parties’ discovery disputes, as well as the likelihood that new

disputes will arise with regularity for the duration of the discovery period, it is both necessary to

appoint a special master in this multidistrict litigation and appropriate to do so pursuant to

Federal Rule of Civil Procedure 53(a)(1)(C);

        IT IS on this         day of June, 2019;
Case 3:11-cv-05479-PGS-LHG Document 594 Filed 06/20/19 Page 3 of 5 PageID: 10940
                                                DRAFT

           ORDERED:

           1.    This Order applies to all cases within this Master Docket.

         2.      Pursuant to Federal Rule of Civil Procedure 53, and by consent of all parties, the

Court hereby appoints Jonathan J. Lemer as a discovery master (hereinafter the “Discovery

Master”) in the above-captioned matters in accordance with the terms set forth in this Order.

         3.      The authority of the Discovery Master hereunder shall be coextensive with those

of a Magistrate Judge in the District of New Jersey pursuant to Local Civil Rule 72.1, and as such,

any appeal of an action or decision made by the Discovery Master shall be filed with the District

Court pursuant to Local Civil Rule 72.l(c)(1).

         4.      The Discovery Master shall have responsibility to decide, in the first instance, all

currently pending discovery disputes that have been raised in letters to Magistrate Judge

Goodman in the above-captioned matters. [ECF No. 528.] The Discovery Master shall also have

responsibility to decide, in the first instance, all future discovery disputes that otherwise would

have been directed to Magistrate Judge Goodman in these matters. After issuing an order,

opinion, report or other directive, the Discovery Master shall reduce the order, opinion, report or

other directive to writing and file it electronically on the case docket via Electronic Case Filing

(“ECF”).

         5.     The Discovery Master shall determine, after consultation with the parties, the

format in which discovery disputes shall be presented to the Discovery Master. All substantive

hearings before the Discovery Master shall be stenographically recorded by a court reporter,

subject to the Discovery Master’s preference and the agreement of both parties. The Court

reporter shall make the transcripts available to the Discovery Master and the Parties within 7 days

of the hearing. The costs of the transcript shall be borne by the parties as set forth in paragraphs 9
Case 3:11-cv-05479-PGS-LHG Document 594 Filed 06/20/19 Page 4 of 5 PageID: 10941
                                               DRAFT

and 10.

           6.    The Discovery Master’s decisions on any motion can be appealed to Judge

Sheridan in the manner, and subject to the same deadlines and standards of review, as if it were a

decision of a Magistrate Judge in accordance with L. Civ. R. 72.1(c) and Fed. R. Civ. P. 53(0(3-

5).

           7.   The Discovery Master shall be entitled to communicate ex parte with the Court in

his discretion. In connection with the Discovery Master’s role pursuant to this Order, the parties

shall be bound by the same rules of exparte communications as they are with the Court. The

Discovery Master may have ex parte communications with attorneys only regarding non-

substantive and solely administrative matters (e.g., confirming scheduling logistics for a hearing).

          8.    The Discovery Master may communicate issues with Magistrate Judges Arpert

and Goodman as well as the Discovery Master in In Re: Lipitor Antitrust Litigation (Jose L.

Linares) on an exparte basis.

          9.     The Discovery Master shall bill his time on this matter at the rate of $1,000 per

hour. The Discovery Master’s fees shall be allocated 50% to the plaintiffs and 50% to the

defendants. The plaintiffs shall agree among themselves as to the allocation of their collective

50% share and, failing agreement, the Discovery Master shall decide the allocation. Likewise, the

defendants shall agree among themselves as to the allocation of their collective 50% share and,

failing agreement, the Discovery Master shall decide the allocation. The Discovery Master shall

bill the parties on a monthly basis, and the parties will provide the Discovery Master with the

name of an individual(s) for each side who will be responsible for receiving billing and remitting

payment.

          10.   The Discovery Master may utilize the resources of his firm, including attorneys
Case 3:11-cv-05479-PGS-LHG Document 594 Filed 06/20/19 Page 5 of 5 PageID: 10942
                                                   DRAFT

and paralegals, in managing and resolving discovery issues. These costs shall be subject to

reasonable per hour rates.

         11.      The Discovery Master’s appointment shall continue until he has disposed of all

motions filed by the deadline for the filing of summary judgment motions. The parties may,

however, request that the Court extend the appointment to deal only with specific discovery

motions, if any, that are filed after that date.

         12.     The Court reserves the discretion to extend the appointment of the Discovery

Master for good cause.




                                                             DRAFT

                                                           PETER G. SHERIDAN, U.S.D.J.


Date:
